      Case 1:18-cv-08770-GBD-OTW Document 74-1 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 )
MICHAEL GAFFNEY,                                 )
                                                 )    Civil Action No.: 1:18-cv-08770-GBD
                     Plaintiff,                  )
                                                 )    Hon. George B. Daniels, U.S.D.J.
        vs.                                      )    Hon. Ona T. Wang, U.S.M.J.
                                                 )
MUHAMMAD ALI ENTERPRISES LLC,                    )
a New York Limited Liability Company,            )    DECLARATION OF ANTHONY J. DAVIS IN
and AUTHENTIC BRANDS GROUP LLC,                  )     SUPPORT OF MOTION TO WITHDRAW
a New York Limited Liability Company,            )          UNDER LOCAL RULE 1.4
                                                 )
                       Defendants.               )
                                                 )
                                                 )

        I, Anthony J. Davis, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, as

follows:

1.      I am a partner with the law firm of Santomassimo Davis LLP (“SDLLP”), one of the current

counsel of record for Plaintiff Michael Gaffney in the above-captioned matter.

2.      I make this Declaration in Support of my Motion to Withdraw as Counsel pursuant to Local

Rule 1.4 of the Rules of this Court.

3.      I do not believe Plaintiff will suffer any prejudice from my withdrawal as counsel in the

above-captioned matter as Plaintiff will continue to be represented by Jack T. Spinella, Esq. who

has been counsel of record since the inception of the case. Plaintiff will also continue to be

represented by Robert Allen, Esq. and Tom Burke, Esq., both with the firm Glaser Weil Fink

Howard Avchen & Shapiro LLP, and who are both counsel of record and admitted pro hac vice.

4.      The above counsel have been and will continue to represent Plaintiff including at the

upcoming conference that was adjourned at the request of Defendants’ counsel and is now

scheduled for September 24, 2020 [Dkt 73].



{00561363 - 1}
      Case 1:18-cv-08770-GBD-OTW Document 74-1 Filed 08/31/20 Page 2 of 2




5.      I have informed Plaintiff that I intend to move to withdraw as counsel.

6.      Plaintiff consented to the filing of this motion and my withdrawal.

7.      I am not retaining or charging a lien.

8.      I am serving Plaintiff with a copy of this motion.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: August 28, 2020                                /s/ Anthony J. Davis
                                                      Santomassimo Davis LLP
                                                      450 Seventh Avenue, Suite 2205
                                                      New York, NY 10123
                                                      Anthony J. Davis (AD8776)
                                                      Phone: (212) 972-0786
                                                      Fax:     (201) 712-9444
                                                      Withdrawing Attorney for
                                                      Plaintiff Michael Gaffney




{00561363 - 1}
